DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

            Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 19, the phrase “a plurality of support posts” lacks description in the specification.

Claim Rejections - 35 USC § 103
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-9, 11-12, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatappa et al. (U.S. PG Pub No.: 2007/0123159 A1), hereinafter referred to as Venkatappa et al. ‘159, in view of Troller (U.S. Patent No.: 2,444,966), hereinafter referred to as Troller ‘966.

Regarding claim 1, Venkatappa et al. ‘159 a blower assembly (10) for a heating, ventilation, and air conditioning (HVAC) system, the blower assembly comprising: a case (12) defining an airflow inlet (22) and an airflow outlet (40) {as shown in Fig. 1: ¶¶ [0009] and 
However, Venkatappa et al. ‘159 fail to disclose the limitation of the motor is entirely mounted within the case.
Troller ‘966 teaches: the concept of the motor (15) entirely mounted within the case (10) {as shown in Figs. 1 and 4: Col 1, line 55 through Col 2, line 20}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Venkatappa et al. ‘159 motor by the motor of Troller ‘966 so as to include the motor is entirely mounted within the case, in order to facilitate force cooling the motor, therein.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Venkatappa et al. ‘159 in view of Troller ‘966 to obtain the invention as specified in claim 1.

Regarding claim 2, the combination of Venkatappa et al. ‘159 and Troller ‘966 disclose and teach the blower assembly of Claim 1, Venkatappa et al. ‘159 as modified by Troller ‘966 further discloses the limitations of wherein the motor is within a motor housing (14) defining inlets configured to allow airflow into the motor housing to cool the motor {as shown in Fig. 1: Col 3, lines 1-11).  

Regarding claim 3, the combination of Venkatappa et al. ‘159 and Troller ‘966 disclose and teach the blower assembly of Claim 2, Venkatappa et al. ‘159 as modified by Troller ‘966 further discloses the limitations of wherein an upstream end (26) of the motor housing is shaped to convert turbulent airflow to laminar airflow {as shown in Fig. 1: Col 1, lines 8-22 and Col 2, lines 49-55}. 
Regarding claim 4, the combination of Venkatappa et al. ‘159 and Troller ‘966 disclose and teach the blower assembly of Claim 3, Venkatappa et al. ‘159 as modified by Troller ‘966 further discloses the limitations of wherein the upstream end of the motor housing is one of rounded, cone-shaped, or egg-shaped {as shown in Fig. 1: Col 2, lines 41-55}.  

Regarding claim 5, the combination of Venkatappa et al. ‘159 and Troller ‘966 disclose and teach the blower assembly of Claim 1, Venkatappa et al. ‘159 as modified by Troller ‘966 further discloses the limitations of wherein the motor is mounted by a plurality of supports (13) {as shown in Figs. 1 and 4: Col 1, line 55 through Col 2, line 17}.  

Regarding claim 6, the combination of Venkatappa et al. ‘159 and Troller ‘966 disclose and teach the blower assembly of Claim 5, Venkatappa et al. ‘159 as modified by Troller ‘966 further discloses the limitations of wherein the plurality of supports (13) extend from a motor housing (14) to the case (10) {as shown in Figs. 1 and 4: Col 1, line 55 through Col 2, line 17}. 
 
Regarding claim 8, the combination of Venkatappa et al. ‘159 and Troller ‘966 disclose and teach the assembly of Claim 5, Venkatappa et al. ‘159 as modified by Troller ‘966 further discloses the limitations of wherein the plurality of supports (13) are airfoil- shaped (24, 25) in cross-section to make airflow across the plurality of supports to the airflow generator laminar {as shown in Figs. 4-5: Col 2, lines 43-49}. 
 
Regarding claim 9, the combination of Venkatappa et al. ‘159 and Troller ‘966 disclose and teach the blower assembly of Claim 1, Venkatappa et al. ‘159 as modified by Troller ‘966 further discloses the limitation of comprising a shaft (20) extending from the motor and coupled to the airflow generator (22), the shaft is received within a bearing on a side of the airflow generator opposite to the motor; wherein rotation of the shaft by the motor rotates the airflow generator {as shown in Figs. 1-4: Col 2, lines 18-40}. 
 
Regarding claim 11, the combination of Venkatappa et al. ‘159 and Troller ‘966 disclose and teach the blower assembly of Claim 1, Venkatappa et al. ‘159  disclose wherein downstream 

Regarding claim 12, the combination of Venkatappa et al. ‘159 and Troller ‘966 disclose and teach the blower assembly of Claim 1, Venkatappa et al. ‘159 as modified by Troller ‘966 further discloses the limitation of wherein the motor (15) is mounted on the upstream side of the airflow generator (22) by a support plate (16) {as shown in Figs. 1 and 3: Col 2, lines 22-32}.  

Regarding claim 14, the combination of Venkatappa et al. ‘159 and Troller ‘966 disclose and teach the blower assembly of Claim 12, Venkatappa et al. ‘159 as modified by Troller ‘966 further discloses the limitation of wherein the support plate is coupled to the case with a coupler (18) {as shown in Fig. 3: Col 3, lines 4-11}.  

Regarding claim 15, the combination of Venkatappa et al. ‘159 and Troller ‘966 disclose and teach the blower assembly of Claim 14, wherein the coupler includes one of a threaded interface, a fastener, a snap lock, or a twist lock {as shown in Fig. 3: Col 3, lines 4-11, wherein the screw includes a threaded interface}.  

Regarding claim 16, Venkatappa et al. ‘159 a blower assembly (10) of a heating, ventilation, and air conditioning (HVAC) system for a vehicle, the blower assembly comprising: a case (12) defining a fresh air inlet (24) configured to receive airflow from outside of the vehicle, and a recirculation air inlet (26) configured to receive airflow from inside of a passenger cabin of the vehicle {as shown in Fig. 1: ¶¶ [0009-0010] and [0019]}; an airflow generator (20) within the case {as shown in Fig. 1: ¶ [0019]}; a motor (18) for rotating the airflow generator {as shown in Fig. 1: ¶ [0019]}.
 However, Venkatappa et al. ‘159 fail to disclose the limitations of the motor is entirely within the case between the airflow generator and each of the fresh air inlet and the recirculation air inlet; and a motor support that supports the motor over the airflow generator in a path of airflow to the airflow generator, the motor support is connected to the case with at least one coupler.  

Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Venkatappa et al. ‘159 motor by the motor of Troller ‘966 so as to include the motor is entirely within the case between the airflow generator and each of the fresh air inlet and the recirculation air inlet; and a motor support that supports the motor over the airflow generator in a path of airflow to the airflow generator, the motor support is connected to the case with at least one coupler, in order to facilitate force cooling the motor, therein.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Venkatappa et al. ‘159 in view of Troller ‘966 to obtain the invention as specified in claim 16.

Regarding claim 19, the combination of Venkatappa et al. ‘159 and Troller ‘966 disclose and teach the blower assembly of Claim 16, Venkatappa et al. ‘159 as modified by Troller ‘966 further discloses the limitations of wherein the motor support includes a plurality of support posts (18) extending outward from a motor housing including the motor to the case {as shown in Figs. 1 and 3: Col 2, lines 28-32}.  

Regarding claim 20, the combination of Venkatappa et al. ‘159 and Troller ‘966 disclose and teach the blower assembly of Claim 16, Venkatappa et al. ‘159 as modified by Troller ‘966 further discloses the limitation of wherein the motor support includes a support plate (16) connected to the case with the at least one coupler {as shown in Figs. 1 and 3: Col 2, lines 22-32}.

Claims 7, 10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatappa et al. ‘159 and Troller ‘966 as applied to claims 1, 6, 12 and 16 above, in view of Knight et al. (U.S. Patent No.: 5,492,456), hereinafter referred to as Knight et al. ‘456.

Regarding claims 7 and 18, the combination of Venkatappa et al. ‘159 and Troller ‘966 disclose and teach the blower assembly of Claims 6 and 16, respectively, except the limitations of further comprising vibration absorbing members at an interface between the plurality of supports and the case.  
Knight et al. ‘456 teach: the concept of vibration absorbing members (42) at an interface between the plurality of supports (40) and the case (18) {as shown in Figs. 1 and 2: Col. Col 4, line 48 through Col 5, line17}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Venkatappa et al. ‘159 as modified by Troller ‘966, in view of Knight et al. ‘456 to include the use of vibration absorbing members at an interface between the plurality of supports and the case, in order to facilitate substantial decrease amount of motor vibration transmitted to the blower housing and thus reduces the overall blower operating noise {Knight et al. ‘456 – Col 6, lines 7-16}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Venkatappa et al. ‘159 as modified by Troller ‘966, in view of Knight et al. ‘456 to obtain the invention as specified in claims 7 and 18.

Regarding claims 10 and 17, the combination of Venkatappa et al. ‘159 and Troller ‘966 disclose and teach the blower assembly of Claims 1 and 16, respectively, except the limitation of wherein the case includes a scroll portion in which the airflow generator is located.  
Knight et al. ‘456 teach: the concept of wherein the case includes a scroll-shaped (14) in which the airflow generator is located {as shown in Fig. 1: Col 3, line 61 through Col 4, line 9.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Venkatappa et al. ‘159, in view of Knight et al. ‘456 to obtain the invention as specified in claims 10 and 17.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatappa et al. ‘159 and Troller ‘966 as applied to claim 12 above, in view of Lee (U.S. Patent No.: 5,803,721), hereinafter referred to as Lee ‘721.

Regarding claim 13, the combination of Venkatappa et al. ‘159 and Troller ‘966 disclose and teach the blower assembly of Claim 12.
However, the combination of Venkatappa et al. ‘159 and Troller ‘966 fail to disclose the limitations of wherein the support plate defines a plurality of airflow apertures through which airflow flows to the airflow generator, the airflow apertures convert turbulent airflow to laminar airflow as the airflow passes through the airflow apertures.  
Lee ‘721 teaches: the concept of the support plate (66) defines a plurality of airflow apertures (70) through which airflow flows to the airflow generator {as shown in Fig. 4: Col 6, lines 24-57}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Venkatappa et al. ‘159 as modified by Troller ‘966 in view of Lee ‘721 to include the use of the support plate defines a plurality of airflow apertures through which airflow flows to the airflow generator, the airflow apertures convert turbulent 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Venkatappa et al. ‘159 as modified by Troller ‘966 in view of Lee ‘721 to obtain the invention as specified in claim 13.

Conclusion
3.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8876092 B2 to Wojcieson; Raymond.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE, EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
03/31/2021